Citation Nr: 1621160	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  07-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a disability rating in excess of 30 percent from August 3, 2006 to May 18, 2010, and in excess of 80 percent from May 18, 2010 to November 9, 2011, for residuals of renal trauma with hypertension.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph Moore


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2007 written statement, the Veteran's representative withdrew the Veteran's request for a hearing before the Board.

In September 2011, the Board remanded the case for additional development.

In a January 2013 decision, the Board granted a disability rating of 30 percent, but no greater, from August 3, 2006 to August 22, 2010, and a disability rating of 80 percent, but no greater, from August 23, 2010 to November 9, 2011 for residuals of renal trauma.  The Board also remanded the claim for service connection for low back disability for further development.  

The Veteran appealed the ratings assigned for residuals of renal trauma.  In a January 2014 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion.  

In February 2014, the Board again remanded the claim for service connection for low back disability for further development and in June 2014, the Board remanded the claims for increase for renal dysfunction for further development.  In a June 2015 rating decision, the RO awarded an earlier effective date of May 18, 2010 for assignment of the 80 percent rating for residuals of renal trauma and also awarded a separate 10 percent rating for hypertension.   This latter award is not currently on appeal. 



FINDINGS OF FACT
 
1.  The Veteran's current low back disability is reasonably shown to be related to an auto accident incurred in service 

2.  From August 3, 2006 to May 17, 2010, the Veteran's service-connected residuals of renal trauma were manifested by definite decrease in kidney function.  

3.  From May 18, 2010 to November 9, 2011, the Veteran's service-connected residuals of renal trauma were manifested by markedly decreased kidney function.

4.  The Veteran is reasonably shown to be unable to secure or follow a substantial gainful occupation due to his service-connected disabilities.  

.   
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.303 (2015).

2.  The criteria for a rating of 60 percent for residuals of renal trauma from August 3, 2006 to May 17, 2010 have been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7517, 7541 (2015).

3.  The criteria for a rating of 100 percent, for residuals of renal trauma from May 18, 2010 to November 9, 2011 have been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7517, 7541 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Service connection for low back disability

The evidence shows that the Veteran suffered an auto accident in service, which resulted in some level of injury to his back.  It also shows that he has a current low back disability, diagnosed as degenerative disk disease.  Regarding a potential nexus between the current low back disability and the in-service injury, there are conflicting medical opinions of record.  Two VA medical examiners found that the Veteran's current low back disability is less likely than not related to his in-service injury.  However, in a detailed March 2016 medical opinion, a private physician concluded that the injuries the Veteran suffered in service, including the motor vehicle accident, more likely than not led to his current objective disabilities of the lumbar spine.  Thus, the evidence is in equipoise as to whether such a nexus exists.  Accordingly resolving reasonable doubt in the Veteran's favor, service connection for low back disability is warranted.  38 C.F.R. § 3.102, 3.303; Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany v. Brown, 9 Vet. App. 518 (1996).
 
B.  Increased ratings for renal disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Veteran has complained of various symptoms, including urinary frequency, kidney problems, pain in his lower back, weakness and hypertension and has asserted that the severity of his combination of symptoms warrants a higher rating.   

Regulations provide that when the disability being rated is not specifically provided for in the Rating Schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board finds that the Veteran's renal trauma with hypertension is appropriately rated by analogy to Code 7541 for renal involvement with diabetes mellitus.  Under this Code, the renal disability is to be rated under the general rating formula for rating renal dysfunction.  

38 C.F.R. § 4.115a for ratings of the genitourinary system provides disability criteria related to disabilities related to renal or voiding dysfunctions, infections or a combination of these.  When a diagnostic code refers to a specific area of dysfunction (as Code 7541 directs rating based upon renal dysfunction), only the predominant area of dysfunction shall be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

Renal dysfunction with constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under Code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

For the period from August 3, 2006 to May 18, 2010, the Veteran's attorney has argued that a higher 60 percent rating is warranted, asserting the medical evidence shows that the Veteran experienced a "definite decrease in kidney function" during this period.  To support this assertion, the attorney referenced an August 2009 VA primary care note, indicating that the Veteran was suffering from kidney disease stage 4 (i.e. severely reduced kidney function).  

The attorney also referenced a March 2009 VA finding that the Veteran had approximately 50% kidney function and a September 2007 VA finding that the Veteran's creatine levels were 2.4mg per dl.  Clearly, the findings from August 2009 and March 2009 represent a definite decrease in kidney function and thus, justify assignment of the higher, 60 percent rating.  Also, the March 2007 VA finding suggests at least a significant decrease in kidney function, as does an earlier December 2006 finding of an elevated blood urea nitrogen (BUN) level of 26.  

Consequently, resolving any reasonable doubt in the Veteran's favor, a 60 percent rating is warranted from August 3, 2006 to May 18, 2010.  38 C.F.R. § 4.115a.  A higher rating is not warranted as persistent edema and albuminuria with BUN level of 40 or more; or creatine level of 4 or more; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or markedly decreased function of the kidney, is neither shown nor specifically alleged.    

For the period from May 18, 2010 to November 19, 2011, the Veteran's attorney has argued that a higher, 100 percent rating is warranted, asserting that the Veteran actually began dialysis approximately a few months prior to November 2011 and that he was reasonably shown to be precluded from more than sedentary activity due to his kidney disease as of the earlier August 23, 2010 examination.  In this regard, the August 23, 2010 examiner found that the Veteran's kidney disease resulted in severe effects on chores, shopping, exercise, sports, recreation and traveling and moderate effects on toileting, bathing, dressing and grooming, findings consistent with not more than an overall level of sedentary activity.  

The August 2010 VA examination report arguably indicates that the Veteran was limited to an overall level of sedentary activity.  In addition, at an earlier July 2010 visit, a VA nephrologist determined that the Veteran's kidney disease had reached "stage IV or V", rather than simply stage IV, a finding that suggests that markedly decreased function of the kidney may have been present.   Thus, considering the July and August 2010 VA findings together; noting that May 18, 2010 is reasonably close in time to these findings; and resolving reasonable doubt in the Veteran's favor, assignment of the 100 percent rating is warranted as of May 18, 2010.  38 C.F.R. § 4.115a.

Finally, the Board notes that there is no basis for assigning any higher ratings for either rating period involved with this appeal based on the Veteran's voiding symptomatology.  In this regard, the highest rating available for such dysfunction is 60 percent and as mentioned, the schedule requires rating the Veteran's residuals of renal trauma on its predominant presentation, which is renal dysfunction rather than voiding disability.   

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Here, the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected residuals of renal trauma is evaluated by 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7541.  The associated criteria specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The symptoms of the Veteran's residuals of renal trauma are all addressed within the renal dysfunction and voiding dysfunction criteria.  While he is rated based upon his renal dysfunction only, as directed by 38 C.F.R. § 4.115b, the Board considered the voiding dysfunction criteria in search of higher yet ratings for the Veteran.  

When comparing the Veteran's overall disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected disability are congruent with the disability picture represented by the ratings assigned herein.  Higher evaluations are provided for certain manifestations of this disability, but the medical evidence demonstrates that those manifestations are not present in this case.  Thus, as the schedular criteria are adequate to rate the Veteran's renal disability, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115.

C.  TDIU

Although a claim for a TDIU has not been explicitly raised, one has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Additionally, based on the reports cited above, the Veteran is reasonably shown to be unable to secure and follow a substantial gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16a.  Accordingly, assignment of a TDIU is warranted.  Id.  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA).  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regarding the claim for service connection for low back disability, given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

Regarding the claims for increase and for a TDIU, VA provided adequate notice in letters sent to the Veteran in September 2006 and June 2009. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained the Veteran's service treatment records, available, pertinent VA and private treatment records and disability records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded appropriate VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007). Specifically, the August 2010 and November 2011 VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the Veteran's kidney disability.  Id.  Moreover, a more contemporaneous examination was not required, as the Veteran has already been assigned the maximum disability rating for his kidney disability effective May 18, 2010.  Finally, the Board notes that the January 2014 joint motion has been appropriately complied with, as the AOJ subsequently obtained pertinent, outstanding, contemporaneous VA records of treatment and evaluation of the Veteran's service-connected kidney disability.    

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

Service connection for a low back disability is granted.

From August 3, 2006 to May 17, 2010, a 60 percent but no higher rating for residuals of renal trauma is granted subject to the regulations governing the payment of monetary awards.

From May 18, 2010 to November 9, 2011 a 100 percent rating for residuals of renal trauma is granted subject to the regulations governing the payment of monetary awards.

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted subject to the regulations governing the payment of monetary awards.
  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


